t c memo united_states tax_court gerald r weiss petitioner v commissioner of internal revenue respondent docket no filed date gerald r weiss pro_se laurel m robinson for respondent memorandum findings_of_fact and opinion gerber judge respondent denied petitioner’s claim_for_abatement of interest under sec_6404 petitioner seeks the abatement of interest on a deficiency derived from a unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the period under consideration and rule references are to this court’s rules_of_practice and procedure partnership_adjustment petitioner’s claim is based on his belief that respondent should have provided him notice of the adjustment and deficiency at an earlier date thereby allowing him to pay the deficiency earlier and minimize any accruing interest the issue for our consideration is whether respondent abused his discretion by denying the request for abatement findings_of_fact the parties’ stipulated facts and exhibits are incorporated by this reference at the time his petition was filed petitioner resided in dublin california in petitioner became a partner in brentwood investors brentwood while petitioner was a partner in brentwood it became a partner in the wilshire wellesley associates partnership wilshire wellesley which in turn became a partner in the golden gate associates partnership golden gate brentwood had partners wilshire wellesley had and golden gate had donald j kuehne was the tax_matters_partner tmp of golden gate and of wilshire wellesley and the managing general_partner of brentwood respondent audited golden gate for the years and in connection with the audit of golden gate respondent contacted petitioner in date requesting a copy of his federal tax_return in date petitioner by letter supplied the return and requested preliminary or final notice of any partnership_adjustment concerning the return so that petitioner would have the opportunity to stop the running of interest ostensibly by paying the tax petitioner’s letter included his name address social_security_number and respondent’s reference number but did not disclose the amount of petitioner’s profits interest in the golden gate partnership or in the two pass-through partnerships through which he held an indirect interest in golden gate in date respondent contacted him once again this time in connection with the audit of golden gate’s return and requested a copy of petitioner’s federal tax_return for petitioner provided the return confirmed his address and social_security_number and asked for documentation concerning the expiration of the period for assessment and or information that would permit the opportunity to stop the accrual of interest with respect to petitioner’s tax_year in date respondent sent petitioner two letters the first informed him that he was not subject_to any partnership_adjustment for either or the second letter informed him that he was subject_to a partnership_adjustment concerning golden gate’s returns in date petitioner paid the deficiency in the amount of dollar_figure in date petitioner paid the interest due on the deficiency for tax_year in the amount of dollar_figure before payment petitioner filed a claim_for_refund and reguest for abatement in date in it he reguested an abatement of interest for the period from date to date in the amount of dollar_figure this period corresponds to the time between which petitioner wrote the letter and filed his reguest for abatement in support of his claim petitioner stated that he tried to stop the accrual of interest when he sent the date letter respondent reviewed petitioner’s request and disallowed his claim_for_abatement of interest stating that there were no errors or delays that merit abatement of interest in our review of available records and other information for the period from to petitioner asks us to review respondent’s failure to abate interest for an abuse_of_discretion opinion the commissioner’s power to abate an assessment of interest involves the exercise of discretion see 113_tc_145 though we shall give the commissioner’s decision some deference we have the authority to determine whether the commissioner’s failure to abate interest was an abuse of that discretion see sec_6404 1i1 lee v commissioner supra a taxpayer will be given an abatement only if he or she can prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioner bears the burden of showing an abuse_of_discretion see rule a our review is limited to whether there was an abuse of respondent’s discretion which is a question of fact see 82_tc_989 sec_6404 provides that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his or her official capacity and performing a ministerial_act congress intended abatement of interest to be used in instances where failure to abate interest would be widely perceived as grossly unfair h rept 1986_3_cb_844 s rept 1986_3_cb_208 sec_6404 provides that the commissioner is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit respondent to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore it is not applicable to the case at bar amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed see woodral v commissioner supra before the commissioner may make the decision to abate interest under sec_6404 three elements must be present first a commissioner’s employee must make an error or delay when performing a ministerial_act see sec_6404 an act is ministerial when it is a procedural or mechanical act that does not involve the exercise of judgment sec_301 2t b temporary proced admin regs fed reg date second the taxpayer’s actions must not contribute significantly to the error or delay see sec_6404 e sec_301_6404-2t a temporary proced admin regs fed reg date third the commissioner must have contacted the taxpayer in writing about the deficiency or payment see sec_6404 petitioner alleges that respondent’s employee s committed an error sufficient to cause abatement by the failure to send notices about the administrative proceedings regarding golden though petitioner alleges that the amount of interest was excessive petitioner makes no allegation that the interest was computed incorrectly but apparently uses excessive to refer to the accumulation of interest due to the delay he perceives to be the fault of respondent petitioner’s position relates to the third possible basis for abatement ie erroneous assessment gate in response to petitioner’s letter this allegation however does not present a cognizable claim under sec_6404 e because any error or delay in performing a ministerial_act shall be taken into account only if it occurs after the service has contacted the taxpayer in writing with respect to the deficiency or payment emphasis added sec_301_6404-2t a temporary proced admin regs fed reg date the internal_revenue_service wrote to petitioner in to request a copy of his tax returns and in to request a copy of his tax returns no written contact concerning was made by the internal_revenue_service until and the second contact was made date when a notice_of_deficiency was sent for irrespective of whether the request or the notice_of_deficiency should be considered the first writing with respect to the deficiency or payment petitioner did not request abatement from either of those dates nor did he demonstrate that some error or delay had occurred after either of those dates in fact petitioner did receive the notice_of_deficiency approximately months the amount and claim in petitioner’s request for abatement was based on the date his letter was sent to the internal_revenue_service even though that letter referenced a year for which the internal_revenue_service determined no adjustment was needed though he mentions that he sent a second letter requesting notice in he made no alternate request for abatement from the date of the letter after requesting that notices be sent to him he has not shown that any other notices were created and or were not sent to him in error after his request for notice because the claim_for_abatement was not cognizable there was no abuse_of_discretion in respondent’s denial of petitioner’s request for interest abatement to reflect the foregoing decision will be entered for respondent
